Case 19-16133              Doc 43          Filed 01/15/20 Entered 01/15/20 17:22:28                                   Desc Main
                                             Document     Page 1 of 5




 B2100A (Form 2100A) (12/15)


                           United States Bankruptcy Court
                           _______________
                           Northern        District Of _______________
                                                       Illinois

       Megan L. Leonard
 In re ______________________________,                                     19-16133
                                                                  Case No. ________________



                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.

 U.S. Bank Trust National Association,                                       Nationstar Mortgage LLC d/b/a
 as Trustee for Igloo Series IV Trust
 ______________________________________                                      Mr. Cooper
                                                                             ____________________________________
            Name of Transferee                                                           Name of Transferor

 Name and Address where notices to transferee                                 Court Claim # (if known): 10
 should be sent:                                                              Amount of Claim: 205,052.93
 SN Servicing Corporation                                                     Date Claim Filed: 07/31/2019
 323 Fifth St
 Eureka, CA 95501
        800-603-0836
 Phone: ______________________________                                               877-343-5602
                                                                             Phone: __________________________
                             0899
 Last Four Digits of Acct #: ______________                                                               0422
                                                                             Last Four Digits of Acct. #: __________

 Name and Address where transferee payments
 should be sent (if different from above):



 Phone: _______________________________
 Last Four Digits of Acct #: _______________



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

    /s/ Michelle R. Ghidotti-Gonsalves
 By:__________________________________                                             1/15/2020
                                                                              Date:____________________________
         Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
         Case 19-16133         Doc 43     Filed 01/15/20 Entered 01/15/20 17:22:28               Desc Main
                                            Document     Page 2 of 5                                December 30, 2019

                                                                               SnscLoanID0000300899
  MEGAN LEONARD
  PO BOX 106
  LOUISVILLE KY 40201



RE: New Loan Number: 0000300899
    Old Loan Number: 659790422
    Collateral: 11154 SOUTH TROY STREET; CHICAGO IL

Dear Customer:

This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
§§1692 et seq.

As of the date of this letter, our records indicate the total amount of your debt is $208,670.92. Because of
interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
receive your check, in which event we will inform you before depositing the check for collection. For further
information, write the undersigned or call (800) 603-0836.

Igloo Series IV Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
collector, is responsible for servicing and collecting the debt .

Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
this letter, we will assume that the debt is valid.

If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
mail you a copy of such verification or judgment.

We will provide you with the name and address of the original creditor on the debt, if different from the current
creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.

SN Servicing Corporation for Igloo Series IV Trust
Customer Service Department
         Case 19-16133        Doc 43     Filed 01/15/20 Entered 01/15/20 17:22:28              Desc Main
                                           Document     Page 3 of 5                              December 27, 2019

                                                                             SnscLoanID0000300899
 MEGAN LEONARD
 PO BOX 106
 LOUISVILLE KY 40201



RE: New Loan Number: 0000300899
    Old Loan Number: 659790422
    Collateral: 11154 SOUTH TROY STREET; CHICAGO IL

            NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
Dear Customer:

The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
RESPA nor state law requires this notice, this notice is being provided to you for your information.
You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
you, has been assigned, sold or transferred from Mr. Cooper to SN Servicing Corporation for Igloo Series IV
Trust, effective December 16, 2019.

The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
the mortgage instruments, other than terms directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
later than 15 days after this effective date or at closing.

Your present servicer is Mr. Cooper, Customer Support Center
8950 Cypress Waters Blvd, Coppell, TX 75019. If you have any questions relating to the transfer of servicing
from your present servicer call Customer Service at (888) 480-2432 Monday through Thurday between 8:00
a.m. and 8:00 p.m., Friday 8:00 a.m. to 6:00 p.m. and Saturday 8:00 a.m. to 2:00 p.m. Central Time. This is a
toll-free number.

Your new servicer will be SN Servicing Corporation.

The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
95501.

The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
the transfer of servicing to your new servicer call Christopher Bideaux at (800) 603-0836 Monday through
Friday between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via
our secure website at https://borrower.snsc.com.

The date that your present servicer will stop accepting payments from you is December 15, 2019. The date
that your new servicer will start accepting payments from you is December 16, 2019. Send all payments on
or after December 16, 2019 to your new servicer.
Make your payments payable to:        SN Servicing Corporation

Mail your payments to:                SN Servicing Corporation
                                      PO BOX 660820
                                      DALLAS, TX 75266-0820

The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
late fee may not be imposed on you.

Section 6Case   19-16133
           of RESPA          Doc§2605)
                      (12 U.S.C.   43 Filed
                                         gives01/15/20
                                               you certain Entered
                                                           consumer01/15/20
                                                                       rights. If 17:22:28    Desc Main
                                                                                  you send a “qualified written
request” to your loan servicer concerning Document
                                           the servicing ofPage   4 of 5your servicer must provide you with a
                                                            your loan,
written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
written correspondence, other than notice on a payment coupon or other payment medium supplied by the
servicer, which includes your name and account number, and your reasons for the request. If you want to
send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
corrections to your account, and must provide you with a written clarification regarding any dispute. During
this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written request. However, this does not
prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on
substantially all of its business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
circumstances where servicers are shown to have violated the requirements of that Section. You should seek
legal advice if you believe your rights have been violated.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.
A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt
collector or collection agency from taking any other action authorized by law to collect the debt.


SN Servicing Corporation for Igloo Series IV Trust
Customer Service Department
         Case 19-16133       Doc 43     Filed 01/15/20 Entered 01/15/20 17:22:28            Desc Main
                                          Document     Page 5 of 5                            December 27, 2019

                                                                           SnscLoanID0000300899
 MEGAN LEONARD
 PO BOX 106
 LOUISVILLE KY 40201



RE: New Loan Number: 0000300899
    Old Loan Number: 659790422
    Collateral: 11154 SOUTH TROY STREET; CHICAGO IL

As stated in previous correspondence, the servicing of your mortgage loan has been transferred from Mr.
Cooper to SN Servicing Corporation for Igloo Series IV Trust effective December 16, 2019

If your loan is secured by real estate, please contact your insurance carrier to have the mortgagee clause
changed to the following:
      SN Servicing Corp
      ISAOA ATIMA
      P.O. Box 35
      Eureka, CA 95502
Please have your insurance carrier forward a copy of your insurance policy with the mortgagee clause change
to our Escrow Department at the address shown above. If your property is located in a flood hazard zone,
which starts with an “A” or “V”, we will also require a copy of your flood insurance policy.

If you or your insurance carriers have any questions, please contact Christopher Bideaux at (800) 603-0836
Monday through Friday between 8:00 a.m. and 5:00 p.m., Pacific Time.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.

SN Servicing Corporation for Igloo Series IV Trust
Escrow Department
